Case 4:20-cv-00543 Document1 Filed on 02/11/20 in TXSD Page 1 of 12

Pro Se 14 (Rev. 12/16) Compiaint for Violation of Civil Rights (Pasoner)

 

Ereaprsy wade Brooks FL

 

7

Plaintiff(s)
O¥rite the full name of each plaintiff who Is filing this complaint,
the names of all the plaintif{s easmot fit in the space above,
please write "see altached” in the space and attach au additional
poge with the full list of names.)

“Yo

Stecre Commusiba on oclucal condyetl

 

Defendant(s}
(Weite the fill name of each defendant who is being sued. {f the

 

Sy Ne
5 thee S45 fo
& Pisin Co,
m / & ot of ails
fb: 7 0 ag
Cay, . an f
UNITED STATES DISTRICT COURT Y te suey
for the % lp,
District of ary
Division

) Case No.

} (to be filled in by the Clerk's Office)

)

)

)

)

)

)

)

)

)

)

)

)

)

names of all the defendants cannot fil in the space above, please
writa "see atiached” in the space and atrach an additional page
with the fidl list of names. Do not include addresses here.)

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

forma pauperis.

 

NOTICE

Federal Rutes of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should vor contain: an individual’s full social
security number or full birth date; the full name ofa person known to be a minor; or a complete financial account
number. A filing may include ond; the last four digits of a social security number; the year of an individual's
birth; a minor's initials; and the lngt four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk's Office with this complaint,

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in

 

 

Page 1 of 34
i Case 4:20-cv-00543 Document 1 Filed on 02/11/20 in TXSD_ Page 2 of 12

Pro Se 4 (Rev. 12/16} Complaint for Vigtation of Civil Rights (Peisoner)
SSE SS ee
t The Parties to This Complaint

A, The Platntif{(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

 

needed,
Name Greuo ry wade Brook’ s I
All other names by which et
you have been known: Grey Brooks
ID Number Sy DOTS334 7
Current Institution Horris Coonty Suck
Address Woo Baker $T
, Woston ~™ WTOOn.
City State Zip Code

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Meke sure that the defendant(s)
listed below are identical to those contained in the aboye caption. For an individual defendant, include
the person’s job or title (known) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1

 

 

 

 

 

 

Name SEE COWS S004 On Sudural Conducr
Jab or Title (ifknown) DiStounury Gearel
Shield Number LILA
Employer Prorox TRAGS
Address RO or 12965
Aopsrevd TK CET
City Staie Zip Code

(oeaividual capacity (+ 6fficial capacity

Defendant No. 2
Name
Job or Title (if known) A Z /
Shield Number [i /_/I
Employer [ [ / Lt
Address 2 L/ L _*

-

 

City State Zip Code

Cl Individual! capacity [] Official capacity

Paps 2 of }1
Pro Se {4 (Rev. 2/16) Complaint for Violation of Civil Rights (Scisoner)

Il.

Case 4:20-cv-00543 Document 1 Filed on 02/11/20 in TXSD Page 3 of 12

Defendant No. 3
Name
Job or Title (known)

Shield Number ALL Lf f
Employer Lf i [ Va Te
Address 4 if 4 [

Chy Slate ~~ Zip Code
CJ Individual capacity C] Official capacity

 

 

Defendant No. 4
Name
Job or Title (known) 4 L

/|
Shield Number Lif fl
Employer LL [ L —]
Address L Y f/f

 

 

 

Ci Tiare Zip Cade
[} Individual capacity [] Official capacity

Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local offtcials for the “deprivation of any rights, privileges, or
immunitics secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A.

Are you bringing suit against (check all thar apply):
[_] Federal officials (a Bivens claim)

State or local officials (a § 1983 claim)

Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by 2AGY, 1
the Constitution and {federal laws].” 42 U.S.C. § 1983. [fF you are suing under section 1983, what Keegy (Aon ol os (
federal constitutional or statutory right(s) do you claim is/are bcing violated by state or local officials?

CARTE s OLE Dee Proeess wholation ArT Lats | [= BBonck Vrolertaowm ! be Ga TadegenT™
#36.0 OG Perel Code OnsTre7 | Caer Cem 5 Ya -hoari on re

/
* “They Co-here thaws Merrer So for thy are ALSo Recoongthldc \ 28 a
IWeodrth Base Burk System nfurced= 20” b Potts Qo CASES Ate Ap phy heres

Plaintiffs suing under Bivens may only recaver for the violation of certain constitutional rights, {f you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal

officials?

 

Page 3of 11
Case 4:20-cv-00543 Document 1 Filed on 02/11/20 in TXSD Page 4 of 12

Pro Se 14 (Rev, 12/16) Complaint for Violation of Civil Rights (Prisoner)
eer et OE LOE iglation of Civil Wghts (Pisisonct

 

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any

statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C, § 1983. If you are suing under section 1983, explain how each defendant acted under color
oF state or local law. IF you are suing under Bivens, explain how each defendant acted under color of
federal taw. Attach additional pages if needed. _ - ‘Coke

@ RVI Mader Const rational Quanes Artlooee LACT AALS + 36-06 Petal ¢ A

6 Dgerrrnatiat ON the Poor welt sed Bord Sy seem Gow comty Sal Coot? §

. Ny G ’ ‘o
OS tled Pro vided ASsescatce on Thus merce” t Cre Mow | ce Sponvole AS well l l

 

Do Rese (eam Law Ol Ws darnenoras o pelonys ih ALF QolH U fy MreTWiel Serres
HL Prisoner Status

 

Indicate whether you are a prisoner or other confined person as follows ‘check all that apply):
Pretrial detainee

Civilly committed detainee
Immigration detainee
Convicied and sentenced state prisoner

Convicted and sentenced federal prisoner

OOOOOW

Other (explain)

 

TV. Statement of Claim

State as briefly as possible the facts of your casc, Describe how cach defendant was personally involved in the
alleged wrongful action, along with the dates and Jocations of al! relevant cvents. You may wish ta include
further detalls such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. [f more than one claim is asserted, number cach claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

 

A, If the events giving rise to your claim arose outside an institution, describe where and when they arose,
B. If the events giving risc to your claim arose in an institution, describe where and when they arase.

Hews COUNTY Tor (_

Page 4 of Ii
Case 4:20-cv-00543 Document 1 Filed on 02/11/20 in TXSD Page 5 of 12

 

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)
SSS eee

Cc, What date and approximate time did the events giving rise to your claim(s) accur?

When X Receaved Motice Prom Commission on QI6/2020 tn wes Plawed!

D. What are the facts underlying your clalm(s)? (For example: What happened ta you? Who aid what?
Was anyone else involved? Who else saw what happened?) : . -
ae fultedto Assist me $l, W6(2220

t oRePresenrture Lyrort ThE Comusstet Sent MoT Te
26 26 [2oR0 Twas S17 Qlewed Letter Brn COMYUS Sort (uta s)

Bo T Melled tes Leterto the Toda on tuse42l¢ Cosel

Me They Seem roe Malictoys Concerminy tLongiler cha Ts Metter H20~lv- 00075 |More
5 © ObSeruction oF SustLe. Appyrs there als AMaTE Cine tL SexoPhone L

Co this isa tae Crime om «See fherder $s Lullore te Assis th 36,06 Mexrer bf =201¢. |
76 Tg 0S Qtdeve Crome oN USL ¥ oPrender DoF +3020 AS well Gecovse TZ have Severk beSeS open!

Injuries «36.06 Penaltode APPyYsS us well i LS g Mare Crime bn Kor? ofrhismazter Dr Cov ct valk

 

If you sustained injuries related to the events alleged above, describe your injuries and state what medical

treatment, ifany, you required and did or did not receive.
Le Ataxe Crome on Someone with u Sey offerte’ al 6oago
re To validate preview tveriby thecledus (nay Letter Abbe 7 Lose Ye Dory -00° 70
Geig= (29) Apr. 24 201Y

)= IY b¢2oltd2020

2 Oadly
Cle ($-2076) 3uly 621K; Cvilgerz, tIFOY) May72O1€
3 836,06 PeraLevde violation Obsaypvertion of Busece
£8 AcE hot Que Process Vea lexion (2tedly-hou awe amisddfelowys
ce POT AT ASL Releense \Beteue o& DeLay Veo latéond L mEncliqen 7 No WR-Voudk
6? Gam Donger becouse wh Mey Choreae 0 Set of Buce MW General RPrlemorL AT Mes 7 vues!
29 Wealth, Brceel Bong SEL Pore Zz We Lert 5 feoyn te rd eeeeeee Sy Stent More Stamcler de Oct! Max Fo
VI. RelieBactil Rugnts F060 net roneneal. Kegnrs were vee pds Cotrent ene
De TW s\$ Vor Cgaime Te Play weth the Liberty OT Us5- CoN Zer$ Wor Precrimnanarion dtr Lop
State briefly what yott want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for

m Pec 27 AMET Hone ReaLiet tg mele!!

the acts alleged, Conuplee) for these claims. g Wo
ep You AkSo LO-here A THe Yin latonG ULASES ON Cour? NOV Fo
~ CASES MALE Pius This LIV SutzApply gs Asya Mealeas $

6 Yo) Eignty DoLLers pecsecord§
ad ? . oe dll é oo oe : _
4 ns 4 ne, o fram Dec, 27,20b-rLL Relter cy Madet Pad whol tl
ge Det-row rey? $GH,008” ° Ieve os 7 Cane elery Que hours WOT p wid Acree AoW
Ler mova € 20, 4,07A foo ° “te Be. falda Masle AzS- Ay 2 l
(Provestions)
7S 10% zines + loo

le PAYente M30 Doss Drom wthe Doze of Te. Plea of ws Ciel Suiz oP oa 5
Ss PLus 10h TaterestT Added onthe. figure yetclec

   

Atle vous

 

 

3 ed [00 MotLers Per Secoel Hema Rk MW Bo Day
3 8 MYable M {Q0eL Le GLO Peaces ar face yalve. TC He eat tT need paperwode on This |

tO Twenty Yoiter Goll Peaces At ope VeoLOR; Favela tnZd Days Prat the filedry Rage Sa? CAVOL. ST Lt
Thies Case tor Aue the viv lations WHS Meme WX 4 Clause Lt

S 6 the times Dour Classe Apply‘s
6 CXMMO = 2 Do)per second OATS Case Pret Rid me ZoDuys front Oe Hlemalide Ket=ttoo)p I
TEIN TS Case deus td Bat LON OE C2 C0: AS zs din, + hie ro oT _ —
§ 6,000 fermi 0 : Ue? vee # tllodyx + Vice) Voller Per Secovik ou THis
4 eT veal hes INOS ON THES Mecrrer als + they Awsr Poy Boel Ex spent TOMMY CASES
bee Need ASTUTUS (e port tn Bo Days Prom Pilea RTE ON THES Oni sot aes 2104p on ‘7 |
t C = ‘ 5 hyn n (Us Cog
| (Areata Active. yer 00 AM “the Nexo Day AP te The Bo Day Deadline Os vp! Thank yor! 6

 

 

Ate?
Case 4:20-cv-00543 Document 1 Filed on 02/11/20 in TXSD Page 6 of 12

Pro Se 14 (Rev, 12/15) Complaint far Violation of Civil Righws (Prisarer)

VIL

Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act ("PLRA”), 42 U.S.C, § 1997e(a), requires that “{nJo action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
In any fall, prison, or other correctional facility until such administrative remedies as are available are
exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

A,

Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

Wes
cr] No

If yes, name the jail, prison, or other correctional facility where you were confined af the (ime of the
events giving rise to your claim(s).

Hear 5 County Seoul

Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure?

C] Yes
No
C] Do not know

Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

[] Yes

0
CI Do not know

If yes, which claim(s)?

 

Page Gof Il
Case 4:20-cv-00543 Document1 Filed on 02/11/20 in TXSD Page 7 of 12

Pro Se 14 (Rev. 12/16) Complaint for Violation af Civil Rinhts (Prisoner)
SS

D. Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

CJ Yes

No

If no, did you file a grievance about the events described in this complaint at any other Jail, prison, or
other correctional facility?

C4 Yes

ae

EB. Ifyou did file a grievance:

1, Where did you file the grievance?

2, What did you claim in your grievance?

 

 

3. What was the result, ifany?

 

4. What steps, Ifany, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not, (Describe all efforis to appeal to the highest level of the grievance process.)

 

Page 7 of 1
Case 4:20-cv-00543 Document 1 Filed on 02/11/20 in TXSD Page 8 of 12

Pro Se 14 (Rev. 12/16) Complaint for Vintation of Civil Riglits (Prisoner)

 

F. If you did not file a grievance:

|. If there are any reasons why you did not file a grievance, state them here:

e The Sutl Grievence, Gourd Don fh Covecqthi's Morrers |

2. Ifyou did nat file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

aL AdATKS Metter to C456 Load on Case “2 19-Cv-0 Sol! Act ve’

0 Muy Sudee. M Court on Case 4UFCY-050| |

a Please set forth any additional information that is relevant to the exhaustion of your administrative

NIA

(Note: You may attach os exhibits to this complaint any documents related to the exhaustion of your
adininistrative remedies.)

 

VIEL Previous Lawsuits
The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
malicious, or fails to stute a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C. § 1915(g).
ae your knowledge, have you had a case dismissed based on this “three strikes rule"?

Yes

[_] No

[F yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

{
2020 “#4520 -Lv-00070| Dismegsed Without Pergudee Valued cuil Sule I Se )
201 pe ChVil guccwe Aye © 3076) Baylg dale (dite) Mesy 720A cl - E29) Arn! [23/2018

Page Sof 1h
Case 4:20-cv-00543 Document 1 Filed on 02/11/20 in TXSD Page 9 of 12

Pro S¢. 14 (Rev, 12/16} Complaint for Violation af Civil Rights (Prisonert
nn

 

A. Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

es

(_] No

B. If your answer to A is yes, describe each lawsuit by answering questions { through 7 below. (if there is
pore than one lawsuit, describe the additional lawsuits on another page, using the same formal.)

I. Parties to the previous fawsuit
Plaintifi{s) Gregory Ww Broo Kou
Wo —
Defendant(s) Houscon Police Pepury. Ment, Assis Teaa DiS Cet ATIOr ney eC §

2. Court (iffederal court, name the district; if state court, name the county and State)
bob Cusey Us$ (MST UT Court house.

3. Docket or index number

“43 (9-CV-OSol |

 

4. Name of Judge assigned to your case

NLA

3. Approximate date of filing lawsuit

Vec-23-2o0(%
6. Is the case still pending?
roe
[} No

Ifno, give the approximate date of disposition.

 

7, What was the result of the case? (For example: Was the case dismissed? Was fudgment entered
in your favor? Was the case appealed?)

STILL pending

 

C, Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?

Yes! nm
Case 4:20-cv-00543 Document 1 Filed on 02/11/20 in TXSD Page 10 of 12

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

Wat:
CJ No

D. If your answer to C is yes, describe each lawsuit by answering questions | through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

2.

ua
.

mn

Parties to the previous lawsuit

Plaintiff(s) Gregory yar. roe WL
¢
Defendant(s) hun's Co acy Deal
f

Court (iffederal court, name the district; if state court, name the county and State)

odd Casey Court house, Diemttt Court Vou x, SIS Rusk: Avenue.

Docket or index number

42950 -~CU-0O0 at Y

Name of Judge assigned 1o your case

MA

Approximate date of filing lawsuit

an aly Bo BO
mt

Is the case stil] pending?

(ves
[_] No

If no, give the approximate date of disposition

 

What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

CT HLe Perdkdny { l

 

Page 10 of [1
Case 4:20-cv-00543 Document 1 Filed on 02/11/20 in TXSD Page 11 of 12

Pro So 4 (Rev, 12/16) Complaint for Violation of Civit Rights (Prisoner)
SSS ee

IX,

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, | certify to the best of my knowledge, information,
and bellef that this complaint: (1) is not being presented for an impraper purpose, such as to harass, cause
unnecessary delay, or necdlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing lasv; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule (1.

A.

8.

For Partles Without an Attorney

| agree to provide the Clerk's Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerks Office may result

in the dismissal of my case.

Date of signing: IIE [20 2oO

Signature of Plaintiff

 

 

 

 

 

 

 

 

 

 

 

 

Printed Name of Plaintiff CrbierS re Bree lS
Prison Identification # OBIS ZZ47
Prison Address [Zoo eller ST
Houston Wes FAFA
City State Zip Code
For Attorneys
Date of signing:
Signature of Attorney
Printed Name af Attomey .
Bar Number
Name of Law Firm
Address
City Stata Zip Code
Telephone Number

 

E-mail Address

 

Page Li of If
a Me aT
Oy ont to

al eee

fe adie me zIP 7002 § 000.80°

SD! Page 12 of 12

. ” wees: US POSTAGE) PITNEY BOWES

~ SHARRIS COUNTY SHERIFF'S OFFICE JATL
Name: Greagny wale Broo si

SI SPN: on7s aBe7 Cell: SOUS
a Street [2co WAKer $T

a HOUSTON, TEXAS 77002 @©

Cc Ss Nite \
>aramark Sout Si

  

wer

Lapeer: 0000368784 FEB. 0

 

 

Fep Ly a, |
2 x
Wd Bra Lay \Da viel Se Prockley
ey Cy L +
"FOF Cou Clerk of Court

INDIGENT BO. Box Gtold
. Lousron Tx 77.208

20-cv-00543 Document1 File

|

Case 7
|
|
|

02 4W
7. 2020.

\
